Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on November 23, 2021.
Claims 1-15 have been previously cancelled. Claim 25 has been cancelled based on the current amendment. Claims 16-24, 26-33 are currently pending in the application and are considered in this Office action, with claims 16, 26, 30-33 amended.
Applicant's amendment to the Title and Abstract has overcome the objections set forth in a previous Office action mailed on November 5, 2021. 
Applicant's filing of replacement drawings has overcome the objection to Drawings set forth in the previous Office action. Objection to Fig. 1 has been withdrawn as a result of Applicant’s clarification that Fig. 1 is not prior art but a schematic illustration of the overall dishwasher according to the present invention.
The rejection of claims 16, 30, 32 and 33 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Because claim 16 has been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections but Examiner will respond to the Applicant’s argument to clarify Examiner’s position in regards to reference Gerstner (WO 2015/185631 A1). 
Applicant argues that Gerstner discloses a C-shaped element 29 on link arm 14 extending toward the receptacle 10 and which receives a pin-shaped element 28 on the receptacle 10, and that there is no plate-shaped base portion extending laterally from the link arm 14, the plate-shaped base portion having a guide contour in which the guide pin on washing item receptacle is guided. Examiner respectfully disagrees with Applicant and takes a position that the flat link arm 14 having a flat bottom portion on which the C-shaped element 29 is arranged for guiding the guide pin 28 reads on the claimed “a lifting lever having a plate-shaped base portion extending laterally therefrom, the plate-shaped base portion having a guide contour in which the guide pin is guided”, as recited in amended claim 1, in the broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-24, 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner et al. (WO 2015/185631 A1, cited in IDS), hereinafter Gerstner.
Regarding claim 16, Gerstner discloses a household dishwasher (1, e.g. Figs. 1, 2) comprising a rinsing container (2); a washing item receptacle (10) for receiving an item to be washed and having a guide pin (peg shaped element 28, e.g. Fig. 6); a guide mechanism (12) configured to move the washing item receptacle from a starting state arranged within the rinsing container (Fig. 2) to an end state arranged outside of the rinsing container (Fig. 3) and vice versa; and a lifting mechanism configured to raise the washing item receptacle (10) from a starting position (Fig. 3) to an end position (Fig. 5) and vice versa, comprising a lifting lever (14) connected in a pivotable manner to the rinsing container (via 16) and to the guide mechanism (via 17) and having a base portion (lower portion of 14 fixed to locking counterpart 27, Fig. 7) extending laterally therefrom and having a guide contour (29, Fig. 7) in which the guide pin (28) is guided. The guide contour disclosed by Gerstner is capable to arrest the washing item receptacle (10) in the end position when the washing item receptacle is lifted from the starting position to the end position (determined by respective shapes and sizes of 29 and 32) and to arrest the washing item receptacle in the end state when the washing item receptacle is lowered from the end position to the starting position (gravity). In the arrangement disclosed by Gerstner, the washing item receptacle is only movable from i.e. base, portion of the lifting lever 14 shown in Fig. 6 appears to be flat, i.e. plate-shaped, and thus, a person of ordinary skill viewing the drawing would also find such shape obvious.
Regarding claim 17, in the arrangement disclosed by Gerstner in Figs. 12 and 13, a spacing between the rinsing container (2) and the washing item receptacle (10) appears to be similar (Fig. 13), and thus, is interpreted as being uniform (defined by Applicant in para 11 of the original disclosure as the spacing altered within a predetermined tolerance range when the washing item receptacle is raised and when lowered). Thus, the guide contour disclosed by Gerstner is configured to guide the washing item receptacle when the washing item receptacle is raised from the starting position to the end position and when the washing item receptacle is lowered from the end position to the starting position such that a spacing between the rinsing container and the washing item receptacle is within a certain tolerance range when in the end position and the starting position.
Regarding claim 18, the guide contour (29) disclosed by Gerstner defines a maximum withdrawal path of the washing item receptacle (10) when the washing item receptacle is moved from the starting state (inside the rinsing container, Fig. 2) to the end state (withdrawn from the rinsing container, Fig. 3) via engagement with the guiding pin (28) in the end state (e.g. Fig. 8).
Regarding claim 19, the C-shape of the guide contour (29) disclosed by Gerstner , is interpreted as having a first guide portion and a second guide portion inclined at an 
Regarding claim 20, in the arrangement disclosed by Gerstner, the first and second guide portions of the guide contour (ends of 29) appear to be straight (Fig. 15).
Regarding claim 21, the first guide portion (leg of 29) is arranged in the starting position at an incline relative to the guide mechanism (e.g. Figs. 8 and 15). Gerstner does not disclose that the first guide portion is parallel to the guide mechanism in the starting position. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the guide portion such that its leg is parallel to the guide mechanism in the starting position, with no change in respective function, to yield the same and predictable result of forming an opening to insert the guide pin, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be easier insertion of the guide pin. Gerstner discloses that the guide contour (29) is fixed to the lifting lever (14), and the orientation of the lifting lever (14) in the starting position (Fig. 3) is at substantially 90 degrees relative to an orientation in the end position (Fig. 5). Thus, in the arrangement disclosed by Gerstner and modified with shape of the first guide, the orientation of the guide contour (29) in the starting position is at substantially 90 degrees relative to an orientation in the end position (Figs. 12 and 13), and the orientation of the first guide is arranged perpendicular to the guide mechanism in the end position, as claimed.
Regarding claim 22, the second guide portion of the guide contour (leg of 29) is arranged in the starting position and in the end position at an incline relative to the guide 
Regarding claims 23 and 24, the guide contour (29) disclosed by Gerstner (e.g. Fig. 7), forms an approximately U-shaped guide contour, as claimed in claim 24, and the U- shape is interpreted as having a first guide portion, a second guide portion, a third guide portion, and a fourth guide portion, as claimed in claim 23.
Regarding claim 26, in the arrangement disclosed by Gerstner, in the starting state (Fig. 2) the guide pin is out of engagement with the guide contour (Fig. 7) and is brought into positive engagement with the guide contour when the washing item receptacle is moved to the end state (Fig. 8).
Regarding claim 27, Gerstner discloses that the guide contour (29) has a lead-in chamfer (opening 35 between ends of 29) for inserting the guide pin (28) into the guide contour when the washing item receptacle is moved from the starting state to the end state (Figs. 7,8).
Regarding claim 28, the guide contour (29) disclosed by Gerstner (e.g. Fig. 9), is interpreted as having connected first and second guide portions (end legs) that define a latching geometry (opening 35) between the first and second guide portions (for insertion of 28).
Regarding claim 29, the c-shape of the guide contour (29) disclosed by Gerstner defines a loop, and thus, is interpreted as a latching lug, in the broadest reasonable interpretation.
Regarding claim 30, Gerstner discloses the lifting mechanism (Fig. 14) comprising a spring-loaded latching bolt (lever extending from 29, Figs. 16-18) which cooperates with the guide pin (via 29) and is brought into engagement (with 12) outside the guide contour (e.g. Fig. 18). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the dishwasher disclosed by Gerstner with the spring-loaded latching bolt arrangement taught by Gerstner in Figs. 16-18 in order to control positioning of the guide mechanism relative to the guide contour. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better control the positioning of the basket during operation of the lifting mechanism have a reasonable expectation of success because such arrangement is known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 31, Gerstner discloses a spring element (39) supported against the guide contour (29) and acting on the guide pin (28, Fig. 15).
Regarding claim 32, Gerstner discloses a first lifting lever (14) having the guide contour (29) and a second lifting lever (15) arranged in spaced apart relation to the first lifting lever (Fig. 3) and pivotably connected to the rinsing container and the guide mechanism (Fig. 4).
Regarding claim 33, the dishwasher disclosed by Gerstner comprises two opposite side walls, each side wall having a corresponding guide mechanism (rails) and . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711